Exhibit 10.83
GLOBAL AMENDMENT TO
NOTE, INDENTURE AND SECURITIES PURCHASE AGREEMENT
This Global Amendment to Note, Indenture and Securities Purchase Agreement (this
“Amendment”) is among:

  •   Rockford Corporation, an Arizona corporation (“Company”);     •   The Bank
of New York Mellon Trust Company, N.A., as successor to BNY Western Trust
Company, a California banking corporation (“BNYM”); and     •   J.P. Morgan
Securities Inc., a Delaware corporation (“JP Morgan”).

RECITALS:

  A.   Company, JP Morgan and certain other Noteholders (as defined in the
Indenture referenced below) entered into a Securities Purchase Agreement, dated
as of June 10, 2004 (the “Purchase Agreement”), pursuant to which Company issued
and sold to Noteholders (i) $12,500,000 aggregate principal amount of Company’s
4.5% Convertible Senior Subordinated Secured Notes due 2009 (the “Notes”) and
(ii) Warrants to Purchase Common Stock for an aggregate of 590,737 shares of
Company’s Common Stock (the “Warrants”).     B.   In connection with the
transactions contemplated by the Purchase Agreement, one or more of the parties,
together with certain other parties thereto, entered into certain ancillary
agreements, each of which is dated as of June 10, 2004, including the following
(together with the Purchase Agreement, the Notes, and the Warrants, the
“Operative Documents”):

  •   Indenture between Company and BNYM, as Trustee, relating to the Notes;    
•   Security Agreement among Company, Audio Innovations, Inc. and BNYM, as Agent
for Noteholders; and     •   Registration Rights Agreement among Company, Piper
Jaffray and Noteholders.

  C.   Certain of the Operative Documents were amended, including to increase
the number of Warrants issued to Noteholders, pursuant to a Global Amendment to
Notes, Warrants, Indenture, Security Agreement, Warrant Agent Agreement and
Registration Rights Agreement and Waiver of Event of Default dated as of
November 12, 2004.     D.   All of the Notes and Warrants issued pursuant to the
Purchase Agreement and the Indenture have been retired or cancelled other than
Note Certificate No. 13 in the aggregate principal amount of $5,000,000 issued
to and held by

 



--------------------------------------------------------------------------------



 



      JP Morgan (the “JP Morgan Note”) and Warrant Certificate No. 13 for
475,000 shares of Common Stock of Company issued to and held by JP Morgan (the
“JP Morgan Warrant”).

  E.   The JP Morgan Note matures and is due and payable in full on June 10,
2009. Company has requested that JP Morgan grant an extension of time for the
payment of the JP Morgan Note as described in this Amendment. JP Morgan is
willing to grant such extension subject to Company’s agreement to amend certain
terms and conditions of the Operative Documents as specified in this Amendment.

AGREEMENTS:

  1.   Defined Terms. Capitalized terms used but not defined in this Amendment
will have the meanings given them in the Operative Documents.     2.  
Amendments to JP Morgan Note. The JP Morgan Note is amended as follows:

  (a)   The maturity date of the JP Morgan Note is extended to December 10,
2010; provided, however, Company must make principal payments on the JP Morgan
Note in the amount of $1,250,000 each in accordance with the following schedule:

June 10, 2009
December 10, 2009
June 10, 2010
December 10, 2010

      On December 10, 2010, all unpaid principal and accrued but unpaid interest
will be due and payable in full.

  (b)   Effective from and after June 10, 2009, the interest rate on the
JP Morgan Note will increase to 10.0% per annum payable semiannually on each
June 10 and December 10.     (c)   The title of the JP Morgan Note is amended to
the extent necessary to reflect the amendments in this Paragraph 2. Except as
expressly amended by this Paragraph 2, all other terms of the JP Morgan Note
will continue in full force and effect.

      At the request of the Trustee or JP Morgan, Company will execute and
deliver to the Trustee for authentication a new Note reflecting the foregoing
amendments, and the Trustee will thereupon authenticate and deliver the new Note
to JP Morgan upon surrender of the outstanding Note in accordance with
Section 11.4 of the Indenture.

- 2 -



--------------------------------------------------------------------------------



 



  3.   Amendments to Indenture.

  (a)   Section 16.1 of the Indenture is amended and restated in its entirety as
follows:

     If, at any time prior to December 10, 2010 there shall occur a Repurchase
Event (as defined in Section 16.3), then each holder shall have the right, at
such holder’s option, to require the Company to repurchase all of such holder’s
Notes, or any portion thereof (in principal amounts of One Thousand United
States Dollars ($1,000) or integral multiples thereof), on the date (the
“repurchase date”) that is forty (40) calendar days after the date of the
Company Notice (as defined in Section 16.2(a) below) of such Repurchase Event
(or, if such 40th day is not a Business Day, the next succeeding Business Day).
If the Repurchase Event occurs (i) after June 10, 2008 but prior to or on
June 10, 2009, such repurchase shall be made in cash at a price equal to 105% of
the principal amount of Notes such holder elects to require the Company to
repurchase, and (ii) after June 10, 2009 but prior to or on December 10, 2010,
such repurchase shall be made in cash at a price equal to 100% of the principal
amount of Notes such holder elects to require the Company to repurchase,
together, in each case, with accrued interest, if any, to the applicable
repurchase date (the “Repurchase Price”). Notwithstanding anything in this
Article XVI to the contrary, if a redemption date pursuant to Article III shall
occur prior to any repurchase date established pursuant to a Company Notice
under Section 16.2, provided that the Company shall have deposited or set aside
an amount of money sufficient to redeem such Notes as set forth in Section 3.2
on or before such repurchase date, all such Notes shall be redeemed pursuant to
Article III and the repurchase rights hereunder shall have no effect.

  (b)   Section 16.3(d) of the Indenture is amended to delete the phrase “or a
Termination of Trading” and Section 16.3(f) is deleted and will have no further
effect after the date of this Amendment. As a result of this change
Section 16.3(d) reads in full as follows:

     The term “Repurchase Event” means a Change in Control.

  (c)   The Indenture, including the form of Note attached as Exhibit A to the
Indenture, is amended to the extent necessary to reflect the amendments in
Paragraph 2 above.

- 3 -



--------------------------------------------------------------------------------



 



  4.   Amendment to Purchase Agreement. The second sentence of Section 4(f) of
the Purchase Agreement is deleted from the Purchase Agreement and declared null
and void.     5.   Affect of Amendments on Certain Other Provisions and
Agreements. Notwithstanding the extension of the maturity date of the JP Morgan
Note and the other amendments described above:

  (a)   JP Morgan’s right to convert all or any portion of the principal amount
of the JP Morgan Note into shares of Common Stock expires on June 10, 2009 as
originally provided in the JP Morgan Note;     (b)   JP Morgan’s right to
purchase shares of Common Stock pursuant to the JP Morgan Warrant expires on
June 10, 2009 as originally provided in the JP Morgan Warrant;     (c)   The
Registration Rights Agreement (other than Sections 6 and 7 of the Registration
Rights Agreement, which will, subject to applicable law, survive and continue in
full force and effect in accordance with their terms) will terminate and be of
no further force and effect on June 10, 2009.     (d)   This Security Agreement
continues in full force and effect and nothing in this Amendment is intended to
affect or impair BNYM’s rights, as Agent for the Noteholders, in the Collateral.
Company will cause a UCC continuation statement to be filed in the office of the
Arizona Secretary of State on or before June 11, 2009, the expiration date of
the existing UCC financing statement filed in favor of BNYM, as Agent (File
No. 2004-13203433).

  6.   Extension Fee. As additional consideration for JP Morgan entering into
this Amendment, including its agreement to extend the maturity date of the JP
Morgan Note, Company will pay to JP Morgan an extension fee in the amount of
$50,000 payable concurrently with the execution and delivery of this Amendment.
    7.   Independent Advice. JP Morgan acknowledges and agrees that it has had
the opportunity to consult with its own counsel, accountants and other advisers
regarding the legal, tax and other implications of this Amendment.     8.  
Integration. This Amendment incorporates all negotiations of the parties hereto
with respect to the subject matter of this Amendment and is the final expression
and agreement of the parties with respect to the subject matter of this
Amendment.     9.   Severability. If any provision of this Amendment is held to
be invalid, illegal or unenforceable, such provision will be severable from the
remainder of this Amendment and the validity, legality and enforceability of the
remaining



- 4 -



--------------------------------------------------------------------------------



 



      provisions of this Amendment will not in any way be affected or impaired
thereby.

  10.   Conflict. If there is any conflict between the provisions of this
Amendment and the provisions of any of the Operative Documents, the provisions
of this Amendment will control. Except as expressly amended hereby, the terms,
conditions and provisions of the Operative Documents remain in full force and
effect.     11.   BNYM makes no representation to either Company or JP Morgan as
to the validity or sufficiency of this Amendment.

[signature page follows]



- 5 -



--------------------------------------------------------------------------------



 



  12.   Effective Date. This Amendment is executed effective as of April 13,
2009.

                      ROCKFORD CORPORATION    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                    THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                    J.P. MORGAN SECURITIES INC.    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

- 6 -